Citation Nr: 0529135	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-30 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bleeding gums.

2.  Entitlement to service connection for a genital area 
rash.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

5.  Entitlement to an increased rating for the service-
connected duodenal ulcer with history of hiatal hernia and 
gastroesophageal reflux (GERD).  

6.  Entitlement to service connection for a heart disorder, 
to include heart palpitations.

7.  Entitlement to service connection for an acquired 
psychiatric disorder manifested by anxiety.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1971 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2003 and September 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

The January 2003 rating decision denied an increased rating 
for the service-connected duodenal ulcer with history of 
hiatal hernia, rated as 10 percent disabling.  
The September 2003 rating decision denied service connection 
for hypertension, bleeding gums, a rash in the genital area, 
heart palpitations, anxiety/nerve disorder, and degenerative 
nerve disease of the neck.    

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in June 2004.  Then, in July 
2005, he testified at a subsequent personal hearing before 
the undersigned Veterans Law Judge sitting at the RO.  
Transcripts of his testimony have been associated with the 
claims file.

In a May 1993 rating decision, the RO granted service 
connection for tinea cruris and tinea pedis, and assigned a 
noncompensable rating.  In August 2004 correspondence to the 
RO, the veteran explained that his claim for compensation for 
a genital area rash was intended as a claim for an increased 
rating for the service-connected tinea cruris and tinea 
pedis.  As such, the Board refers this matter to the RO.  
Furthermore, in a January 2005 letter to the veteran, the RO 
explained that the denial of service connection for a genital 
area rash was in error.  As such, because it appears that the 
veteran did not intend to submit a separate claim of service 
connection for a genital area rash, the Board accepts the 
veteran's statement as a withdrawal from appellate status the 
issue of service connection for a genital area rash.  

In correspondence received at the RO in January 2005, the 
veteran submitted a claim for increased ratings for the 
service-connected rhinitis, and status post ganglion cyst of 
the left wrist.  In correspondence received at the RO in 
February 2005, the veteran submitted a claim for an increased 
rating for the service-connected pseudo folliculitis barbae.  
In correspondence received at the RO in March 2005, the 
veteran submitted a claim for an increased rating for the 
service-connected hemorrhoids.  These issues are referred to 
the RO.  

The issues of service connection for a heart disability and 
service connection for an acquired psychiatric disorder 
manifested by anxiety are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran, in July 2004, indicated his request to withdraw 
from appellate status the issue of entitlement to service 
connection for bleeding gums.  

2.  In correspondence that was received at the RO in August 
2004, prior to promulgation of the a decision in the appeal, 
the veteran indicated that he did not intend to submit a 
separate claim of service connection for a genital rash area; 
but rather, intended that claim as an increased rating claim 
for the service-connected tinea cruris and tinea pedis.  

3.  Hypertension was not shown in service or within the one 
year period following discharge from service; hypertension 
was not the result of an injury while performing active duty 
training and there is no competent medical evidence relating 
hypertension to active service.  

4.  The competent medical evidence shows that the veteran's 
cervical spine disability originated during active service.  

5.  The medical evidence of record indicates that the 
veteran's service-connected duodenal ulcer with history of 
hiatal hernia is productive of GERD which is manifested by 
recurrent epigastric distress and regurgitation; but there is 
no evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, continuous 
moderate manifestations, dysphagia, pyrosis, or substernal or 
arm or shoulder pain, and neither considerable impairment of 
health nor evidence of ulceration is shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for bleeding gums have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for a genital area rash have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

3.  .  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

4.  Resolving all doubt in favor of the veteran, degenerative 
disc disease of the cervical spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

5.  The criteria for a disability rating in excess of 10 
percent for the service-connected duodenal ulcer with history 
of hiatal hernia were not met.  38 U.S.C.A. § 1155, 5103, 
5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Codes 7305, 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

In a statement received at the RO in July 2004, the veteran 
indicated that he dropped from appeal the issue of service 
connection for bleeding gums.  In a statement received at the 
RO in August 2004, the veteran stated that the claim of 
service connection for a genital area rash was intended as a 
claim for an increased rating for the service-connected tinea 
cruris and tinea pedis.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

In this case, the Board finds that the veteran withdrew this 
appeal as to the issues of entitlement to service connection 
for bleeding gums and a genital area rash, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to those issues.  Accordingly, the 
Board does not have jurisdiction to review the issues of 
service connection for bleeding gums and service connection 
for a genital area rash, and they are dismissed.

II.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice by letter in August 2002 was 
issued prior to the January 2003 adjudication; and VCAA 
notice by letter in April 2003 was issued prior to the 
September 2003 adjudication.  The notices included the type 
of evidence needed to substantiate claims for service 
connection.  Although neither of the pre-adjudication letters 
included the type of evidence needed to substantiate a claim 
for an increased rating, that procedural defect was later 
cured with the issuance of a subsequent duty-to-assist letter 
in March 2005.  The March 2005 letter, while addressing other 
issues, did include an explanation of the type of evidence 
needed to substantiate claims for increased ratings.  

In addition, all three duty-to-assist letters informed the 
appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  The aforementioned VCAA letters 
also informed the appellant about the information and 
evidence he was expected to provide.  The letters also 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain, requested that the veteran send any medical evidence 
in his possession.  Finally, the March 2005 letter requested 
the veteran to submit any evidence in his possession that 
pertained to his claim.  

Although the timing of the VCAA notice, with regard to 
increased ratings, did not comply with the requirement that 
the notice must precede the adjudication, the action of the 
RO described above, cured the procedural defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument and evidence, which 
he did and to address the issues at a hearing.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  For this reason, the 
appellant has not been prejudiced by the timing of the VCAA 
notice. 

Moreover, the January 2003 rating decision, the June 2003 SOC 
and the January 2004, August 2004 and April 2005 SSOCs 
explained, in detail, the reasons for the grants and/or 
denials of the veteran's claims.  The veteran also offered 
testimony in support of his claims at two personal hearings.  
The Board finds that the veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded VA 
examinations in 2002 and 2003. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The veteran seeks service connection for hypertension and 
degenerative nerve disease of the cervical spine.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hypertension

A careful review of the veteran's service medical records is 
negative for high blood pressure readings and/or a diagnosis 
of hypertension.  Specifically, the veteran's blood pressure 
recorded on his November 1970 pre-induction physical 
examination report was 130/70.  

At periodic examinations, the veteran's blood pressure 
readings were recorded as 116/64 in November 1974, 114/68 in 
October 1975, 110/80 in December 1977, an April 1986 periodic 
examination, the veteran's blood pressure was recorded as 
110/70.

A July 1990 physical examination report notes a blood 
pressure reading of what appears to be 100/94, but it is not 
clearly legible.  

A September 1990 cardiovascular risk screening summary noted 
a blood pressure reading of 100/64.  

The blood pressure reading on the veteran's July 1991 
separation physical examination report was 112/70 and the 
veteran indicated that he had never had high or low blood 
pressure.  

A February 2001 stress (exercise) test report noted blood 
pressure readings of 110/82 supine, and 118/84 standing.  

Private medical records from Trident Health services show 
that hypertension was first diagnosed in 1998 and the veteran 
continues to be followed and treated for such.  

The Board has considered the veteran's statements that it is 
his opinion that his hypertension began during service.  The 
veteran is competent as a lay person to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). Moreover, the medical records do not contain 
any medical evidence or opinion relating the veteran's 
hypertension to service.

In sum, the service medical records do not show consistently 
elevated blood pressure readings, and there was no diagnosis 
of high blood pressure during service.  Furthermore, there is 
no competent medical evidence linking any current diagnosis 
of hypertension to the veteran's period of active service.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for hypertension.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).  

Degenerative Disc Disease - Cervical Spine

The service medical records are negative for complaints, 
findings or diagnosis of neck pain or a disability of the 
cervical spine.  However, an August 1989 record notes the 
veteran's complaints of left shoulder pain of three weeks 
duration.  The veteran denied trauma or injury to the 
shoulder area.  The pain occurred generally with raising the 
arm in abduction.  Examination was positive for tenderness at 
the superior aspect of the deltoid.  The assessment was 
tendonitis.  

Notably, a February 1993 radiographic report notes an 
impression of degenerative disc disease at the C5-6 level 
with accompanying osteophytosis.  No fracture or malalignment 
was seen, but there was a mild uncovertebral spur on the 
right with encroachment on the corresponding neural foramen.  

A January 1996 private magnetic resonance imaging (MRI) of 
the cervical spine noted a disc protrusion at C5-6, right, 
paracentrally with extension to the region of the lateral 
recess.  

An August 2003 private MRI report noted complaints of neck 
pain radiating down the left arm with numbness and weakness.  
Clinical findings included moderate loss of disc height at 
C5-6.  Diffuse osteophyte disc complex resulted in mild 
effacement of the thecal sac and borderline canal dimensions.  
There was moderate bilateral neural foramen encroachment due 
to underlying degenerative change.  At C6-7, there was mild 
diffuse disc bulge resulting in mild effacement of the thecal 
sac.  

The impression was (1) mild to moderate cervical spondylosis; 
(2) borderline to mild canal stenosis at C6-7; (3) moderate 
bilateral neural foramen encroachment at C5-6 and C6-7; and 
(4) mild signal abnormality at C5-6, most likely representing 
myelomalacia.  

An August 2004 MRI report notes continuing degeneration of 
the cervical spine.  Specifically, degenerative disc disease 
was noted from C3-4 through C6-7, most developed at C5-6.  
There was mild left foraminal stenosis at C3-4, mild to 
moderate bilateral foraminal stenosis at C4-5; moderate to 
severe bilateral foraminal stenosis at C5-6 and mild 
bilateral foraminal stenosis at C6-7.  

In September 2004 statement,  Dr. G. B. Sweitzer, the 
veteran's doctor, stated that the veteran suffered from 
severe cervical spondylosis with impingement on bilateral 
neural foramina worst at C5-C7 with compression on the cord 
and some myelomalacia.  The veteran had spurring as well.  
The doctor noted that the veteran's pain radiated down both 
arms and he had spasm.  The doctor noted that service medical 
records reflected that the veteran was seen for left shoulder 
pain that increased after being in the field "humping a 40 
pound sack."  The diagnosis was tendonitis.  Dr. Swietzer 
noted that the veteran did not suffer any subsequent trauma 
to the left shoulder, yet he had been suffering from 
progressive neck discomfort, spasm, radiation down the 
shoulders and arms.  The doctor pointed out that the 
veteran's shoulder examination was completely normal, but his 
neck examination and MRI were not.  Dr. Swietzer concluded 
that it was very likely, since he had no further shoulder 
problems, that his shoulder pain was the initial presentation 
of his degenerative disc and joint disease of his cervical 
spine, and that his x-ray and MRI changes appear very 
chronic.  

In a September 2004 letter, Dr. M. Tyler, another of the 
veteran's treating physicians, stated that the symptoms 
reported on the aforementioned August 1989 service medical 
record were consistent with spondylosis of the cervical 
spine.  Dr. Tyler noted that since August 1989, the veteran 
had progressively worsening symptoms consistent with cervical 
spondylosis, demonstrated on x-rays as far back as February 
1993, and most probably from his symptoms since August 1989.  
Dr. Tyler opined, within the realm of reasonable probability, 
that the veteran was suffering from cervical spondylosis 
during service.  The doctor pointed out that the veteran's 
cervical spine disorder was chronic and degenerative in 
nature, and opined that the veteran's cervical spondylosis 
predated his separation from military service.

In sum, the medical evidence in this case notes complaints of 
left shoulder pain during service in August 1989.  
Radiographic evidence dating back to February 1993 
demonstrates degenerative disc disease of the cervical spine.  
Two of the veteran's treating physicians have opined that the 
veteran's degenerative disc disease of the cervical spine 
began during service, given the complaints of shoulder pain 
during service as well as the progressive and chronic nature 
of the disability.  

There is no opinion to the contrary.  Resolving all doubt in 
favor of the veteran, the Board finds that the evidence 
suggests that the veteran's degenerative disc disease of the 
cervical spine had its onset during active service.  It is 
well-established that degenerative disc disease does not 
develop overnight.  As such, the objective radiographic 
evidence from February 1993 establishes that the disability 
began sometime before that date.  The veteran's doctors 
provide opinions that the onset of the disability occurred 
sometime during service, as evidenced by the veteran's 
complaints of left shoulder pain in 1989.  Again, there is no 
evidence to the contrary.  In light of the foregoing, the 
Board finds that service connection is warranted for 
degenerative disc disease of the cervical spine.  

III.  Increased Ratings

The veteran seeks an increased rating for the service-
connected duodenal ulcer with history of hiatal hernia, 
currently rated as 10 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  The 
history of the veteran's disability has been reviewed, but 
the more recent evidence is the most relevant to his claim 
for an increased rating.  Where, as here, entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The RO, in a May 1993 rating decision, granted service 
connection for duodenal ulcer with history of hiatal hernia 
and assigned a 10 percent rating effective from August 1, 
1991.  In 2002, the veteran filed a claim for increased 
rating for his gastrointestinal disorder.

At VA examination in December 2002, the veteran reported 
current symptoms of regurgitation and burning three or four 
times per week, lasting up to 45 minutes, mostly when 
recumbent.  The veteran's medications included Prilosec and 
Zantac with good relief.  The denied nausea and vomiting, 
constipation, black/bloody stool and weight loss.  On 
examination, his abdomen was soft and bowel sounds were 
normoactive.  There was no hepatic or splenic enlargement.  
The veteran had some mild right mid-abdominal tenderness to 
deep palpation with no palpable masses.  The impression was 
history of peptic ulcer disease with current gastroesophageal 
reflux disease (GERD) and duodenal diverticulum.  

At a VA examination in December 2003, the veteran reported 
lingering symptoms of reflux.  The veteran described 
heartburn and the acid feeling in the back of his mouth which 
occurred after eating spicy or greasy foods, or sometimes in 
the middle of the night.  The veteran took Prilosec, Zantac, 
and occasionally used antacids.  The combination of those 
medications in addition to the avoidance of spicy and/or 
greasy foods significantly reduced the frequency and 
intensity of his symptoms.  He still reported occasional 
symptoms when on long drives as a trucker.  He also reported 
waking up occasionally at night and having to drink a glass 
of milk to relieve pain.  The examiner noted that the 
veteran's level of symptomatology had been stable for the 
prior two to three years and had not recently changed.  

Physical examination was normal with soft abdomen which was 
slightly tender with firm epigastric palpation.  There were 
no palpable organomegaly or hernia.  

The examiner noted the results of a January 2003 upper 
gastrointestinal series, which noted gastrointestinal reflux, 
but no evidence of ulceration or filling defect.  The 
diagnosis was GERD, negative for peptic ulcer.  

The additional medical records do not show findings 
pertaining to GERD, other than diagnoses thereof.

In sum, the medical evidence of record shows that the 
veteran's service-connected duodenal ulcer with history of 
hiatal hernia is manifested by symptoms attributable to GERD.  
The symptoms appear to be controlled with Prilosec, Zantac 
and the occasional use of antacids.  

The veteran's service-connected duodenal ulcer with history 
of hiatal hernia (with GERD) may be rated by analogy to 
either the diagnostic code for rating duodenal ulcers (Code 
7305) or to the diagnostic code for rating hiatal hernias 
(Code 7346).  

Initially, the Board notes that there is no legal basis for 
providing separate ratings for duodenal ulcer and for 
esophageal reflux.  Regulation prohibits this and permits but 
one rating for these two conditions.  More specifically, 
according to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions (including, 
in pertinent part, Codes 7305 and 7346) are not to be 
combined with each other; rather, a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The Board observes that certain provisions of 38 C.F.R. § 
4.114 were revised, effective July 2, 2001.  None of the 
diagnostic codes applicable to this case were changed, 
however.  The Board takes notice of the fact that certain 
symptomatology may not be present at all times.  In fact, the 
diagnostic criteria recognize this fact by referring to 
"occasional episodes" of pertinent symptomatology.

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 10 percent requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  To merit 
a 20 percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent evaluation to be assigned, 
the evidence must show severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7305 (2005).

Pursuant to Code 7346 (for rating hiatal hernia), a 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
rating is assigned when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2005).

Words such as "mild" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2005).

Upon review of the competent medical evidence of record, the 
Board is of the opinion that a rating in excess of 10 percent 
is not warranted for the veteran's service-connected duodenal 
ulcer with history of hiatal hernia under any diagnostic 
code.  While the veteran reported burning and regurgitation a 
couple of times per week on VA examinations in December 2002 
and December 2003, it was also noted that the veteran's 
medications of Prilosec and Zantac were effective in 
controlling the veteran's GERD symptomatology.  Furthermore, 
the medical evidence of record does not show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health (as 
would be required for an increased rating under Code 7346), 
nor does it show recurring episodes of severe symptoms of 
duodenal ulcer pain two or three times a year averaging ten 
days in duration; or recurring episodes with moderate 
manifestations (as would be required for an increased rating 
under Code 7305).  To the contrary, on VA examinations in 
December 2002 and December 2003, the examiners specifically 
found that the veteran has had no recurrent symptoms related 
to his duodenal ulcer, other than intermittent reflux 
symptoms relieved by medications.  Moreover, the veteran has 
not reported (nor does the evidence show) that his gastric 
reflux has caused dysphagia, pyrosis, persistent 
regurgitation, hematemesis, melena, anemia, or considerable 
impairment of health.

The collective findings on the two most recent VA 
examinations in 2002 and 2003, the radiological findings on 
the upper gastrointestinal series describe symptoms of 
reflux, controlled with medication, which have remained 
relatively stable for the past several years.  While the 
veteran has GERD, controlled by medication, the Board finds 
that the veteran's reflux symptoms are adequately compensated 
for with the assigned 10 percent rating, and the evidence 
does not suggest that a rating in excess of 10 percent is 
warranted.

Without medical evidence of more severe symptomatology, 
disability due to the veteran's duodenal ulcer with history 
of hiatal hernia does not warrant an increased rating.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.114, 
Diagnostic Codes 7305 and 7346 (2005).


ORDER

The issue on appeal of entitlement to service connection for 
bleeding gums is dismissed.  

The issue on appeal of entitlement to service connection for 
a genital area rash is dismissed.  

Service connection for hypertension is denied.  

Service connection for degenerative disc disease of the 
cervical spine is granted.

An increased rating for the service-connected duodenal ulcer 
with history of hiatal hernia is denied.  


REMAND

The veteran seeks service connection for a heart condition 
(claimed as heart palpitations) and for an acquired 
psychiatric disorder manifested by anxiety.  

A review of the veteran's service medical records reveals 
that in May 1972, the veteran complained of pain over the 
sternum, but noted that the pain had been present for many 
years and that he was told he had "soft bones."  No 
disability was identified.

The service medical records also show that the veteran was 
first diagnosed with high cholesterol during active service.  
Records dated from July 1989 clearly show referral for, and 
treatment of, elevated cholesterol readings.  The records 
further reflect that in October 1990, the veteran was 
referred for evaluation because of complaints of chest pain 
on running and high cholesterol.  A September 1990 
cardiovascular risk screening summary noted a risk index of 
1.29 percent.

The veteran's service medical records do not show treatment 
for, or diagnosis of, an anxiety disorder.  However, at the 
time of the veteran's separation from service in July 1991, 
he reported that he had nervous trouble.  Subsequently, 
current medical records suggest that the veteran's complaints 
of chest pains and shortness of breath may be manifestations 
of anxiety attacks.  The records also note that the veteran's 
prescription medications include Ativan for anxiety.  

It is unclear whether the veteran has a current heart 
disorder.  Although post-service medical records prior to 
July 2004 show negative chest x-rays, an August 2004 stress 
test report noted an impression of small sized moderately 
severe reversible perfusion defect at the apex of the left 
ventricular wall consistent with stress induced ischemia; and 
a September 2004 cardiac catheterization report notes mild 
CAD (coronary artery disease).  

In light of the medical evidence of record,  the veteran 
should be afforded VA cardiology and psychiatric examinations 
to determine the current nature and likely etiology of a 
heart disorder, if any, and the current nature and likely 
etiology of an anxiety disorder, if any.  All pertinent 
treatment records should be obtained and associated with the 
claims file.  

Accordingly, the issues of service connection for a heart 
disorder and an anxiety disorder are REMANDED to the RO/AMC 
for the following action:  

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
heart disability and/or anxiety, or other 
psychiatric disorder.  After obtaining 
any necessary authorization from the 
veteran, the RO/AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should then be scheduled 
for VA cardiology and psychiatric 
examinations to determine the current 
nature and the likely etiology a heart 
disability, if any, and/or an acquired 
psychiatric disorder, if any.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner(s) prior to 
the requested studies.  

a.  The cardiology examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the heart disability, including any 
stress-related symptoms.  Based on 
his/her review of the case, including 
documented clinical history contained in 
the service medical records, VA claims 
file, private post-service records, and 
VA examination reports, the examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran has 
current heart disability was incurred in 
or aggravated in service.  In this 
regard, the examiner must consider the 
veteran's elevated cholesterol readings 
during service and opine as to whether 
that could be considered the onset of any 
current heart disability.  The examiner 
must also consider the veteran's 
complaints of stress and stress induced 
chest pains and anxiety attacks in 
relation to any current heart disorder.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

b.  The psychiatric examiner should 
elicit from the veteran and record a full 
clinical history referable to the anxiety 
or other acquired psychiatric disability, 
including any heart/chest pain-related 
symptoms.  Based on his/her review of the 
case, including documented clinical 
history contained in the service medical 
records, VA claims file, private post-
service records, and VA examination 
reports, the examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has current anxiety 
disorder, or other acquired psychiatric 
disability, that was incurred in or 
aggravated in service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


